The opinion of the Court was delivered by
Mr. Justice Carter.
The facts and issues involved in this case are stated in the order of his Honor, Judge W. H. Townsend, from which order the appeal is taken. Under the authority of the case of Branchville Motor Company et al. v. L. H. Adden et al. 158 S. C., 90, 155 S. E., 277, recently filed, the order of Judge Townsend is sustained, and the judgment affirmed.
Messrs. Justices Coti-iran, BeEase and StabeEr and Mr. Acting Associate Justice Mendee R. Smith concur.